Citation Nr: 0729168	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  02-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Survivors and Dependent's Educational 
Assistance under the provisions of Chapter 35, United States 
Code.


REPRESENTATION

Appellant represented by:	Jenny W. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from December 1959 
to November 1962 and from August 1966 to August 1969.  He 
died in September 2000.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the VARO 
in Reno, Nevada, that denied entitlement to the benefits 
sought.  In an October 2004 decision, the Board denied 
entitlement to service connection for the cause of the 
veteran's death and to Survivors and Dependent's Educational 
Assistance benefits under the provisions of Chapter 35, 
United States Code.  The appellant appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2006 Joint Motion to Vacate and 
Remand, the Office of the General Counsel of VA, and the 
veteran's attorney moved to vacate the October 2004 decision 
and remand the case to the Board.  In a February 2006 Order, 
the Court granted the parties' Joint Motion.

In August 2006, the Board remanded the matter on appeal in 
accordance with the Court's Order.

In light of a recent Court decision, the appeal is once again 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the appellant should further 
action be required.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claim Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326 (2006).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertain 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2005) 
(outlining VCAA notice requirements).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(a) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

More recently, the Court issued certain directives pertinent 
to cases where the issue is service connection for the cause 
of the veteran's death.  Hupp v. Nicholson, No. 03-1668 (U.S. 
Vet. App. July 18, 2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant Section 5103(a) notice.  Although Section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for Section 5103(a) 
compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the purpose of the VCAA.

However, in Dependency and Indemnity Compensation (DIC) cases 
where the veteran was service connected during his lifetime, 
the Court found that Section 5103(a) notice must include:  
(1) A statement of the conditions, if any, for which a 
veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disorder; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
the condition but not yet service connected.  

At the time of death, service connection was in effect for:  
Residuals of a left buttock contusion, to include back pain, 
rated as 40 percent disabling from June 27, 1990; 
hemorrhoids, rated as noncompensably disabling from December 
1, 1981; and residuals of a fracture on the left wrist, rated 
as noncompensably disabling from March 4, 1969.

In view of the foregoing, this matter is REMANDED for the 
following:

The RO/AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority to include Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Hupp v. Nicholson, No. 03-1668 (U. S. 
Vet. App. July 18, 2007).

Then, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



